COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-147-CV





BRYAN ADLER	APPELLANT



V.



TEXAS DEPARTMENT OF FAMILY 					  APPELLEE 

AND PROTECTIVE SERVICES	



------------



FROM THE 158TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)
------------

Appellant Bryan Adler’s notice of appeal indicates that he is attempting to appeal the custody and child support modifications that the trial court allegedly made on March 25, 2008.  No order or judgment dated March 25, 2008 has been provided to us, and our review of the trial court’s docket currently indicates that no order or judgment was entered on or about March 25, 2008.

On April 11, 2008, we notified the parties that we were concerned that this court may not have jurisdiction over this appeal because it appeared that there was no final or appealable order or judgment.  We indicated that this case would be dismissed for want of jurisdiction if the parties did not show grounds for continuing the appeal by April 21, 2008.

By memo dated April 18, 2008, Adler informed us that he was unclear as to what order the trial court entered on March 25, 2008.

Accordingly, because the trial court has entered neither a final judgment nor an appealable interlocutory order, we must dismiss this appeal for want of jurisdiction.  
See
 
Tex. Civ. Prac. & Rem. Code Ann.
 § 51.014(a) (Vernon Supp. 2007) (listing appealable interlocutory orders); 
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only from a final judgment); 
see also
 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM

PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: May 8, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.